Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 46 drawn to a method comprising selecting a subject having cancer for treatment with an EZH2 inhibitor based on the presence of at least one mutation associated with a positive response to the treatment and /or based on the absence of at least one mutation associated with no response or with negative response to such treatment in the subject.
Group II,  claim(s) 1-2, 11-15, 18, 37, 41, 45-47 and 56, drawn to a method comprising selecting a subject having cancer for treatment with an EZH2 inhibitor based on the presence of at least one mutation associated with a positive response to the treatment, wherein the mutation is an EZH2 mutation;  and administering an EZH2 inhibitor to the subject;

Group III, claim(s) 1-2, 11-15, 18, 22, 24-25, 37, 39, 41, 45-47 and 56, drawn to a method comprising selecting a subject having cancer for treatment with an EZH2 inhibitor based on the 
  Group IV, claim(s) 1-2, 11-15, 18, 36, 37, 41, 45-47 and 56, drawn to a method comprising selecting a subject having cancer for treatment with an EZH2 inhibitor based on the presence of at least one mutation associated with a positive response to the treatment, wherein the mutation is a STAT6 mutation; and administering an EZH2 inhibitor to the subject;
 
Group V, claim(s) 1-2, 11-15, 18, 36, 37, 41, 45-47 and 56, drawn to a method comprising selecting a subject having cancer for treatment with an EZH2 inhibitor based on the presence of at least one mutation associated with a positive response to the treatment, wherein the mutation is a MYD88 mutation; and administering an EZH2 inhibitor to the subject;
Group VI, claim(s) 1-2, 11-15, 18, 36, 37, 41, 45-47 and 56, drawn to a method comprising selecting a subject having cancer for treatment with an EZH2 inhibitor based on the presence of at least one mutation associated with a positive response to the treatment, wherein the mutation is a SOCS1 mutation; and administering an EZH2 inhibitor to the subject;
Group VII, claim(s) 1-2, 11-15, 18, 27, 37, 41, 45-46 and 56, drawn to a method comprising selecting a subject having cancer for treatment with an EZH2 inhibitor based on the presence of at least one mutation associated with a positive response to the treatment, wherein the mutation is a CREBBP mutation;
Group VIII, claim(s) 1-2, 11-15, 18, 37, 39, 41, 45-46 and 56  drawn to a method comprising selecting a subject having cancer for treatment with an EZH2 inhibitor based on the presence of 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to VIII lack unity of invention because even though the inventions of these groups require the technical feature of EZH2 inhibition and gene mutation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Knutson et al. (Durable tumor regression in genetically altered malignant rhabdoid tumors by inhibition of methyltransferase EZH2,” PNAS 2013, Vol. 110, No. 19, pp 7922-7927), and Bodor et al (EZH2 mutation are frequent and represent an early event in follicular lymphoma,” Blood, 2013, Vol. 122, No. 18, pp 3165-3168). Knutson et al.  reveal that EZH2 inhibitors, such as EPZ-6438 (aka tazemetostat herein), have been known in the art for treatment of cancer, and mutation may affect its activity. See, particularly, the abstract, and Figure 1.  Bodor et al. teach that EZH2 mutation are frequent and represent an early event in follicular lymphoma,” See, the title and the abstract. Bodor further reveals that the technique of next generation sequencing (NGS) has been known in the art and has been used in in studies of mutation in epigenetic regulators. See, particularly, the introduction section.  Thus, a selection of subject based on mutation in general for the treatment of cancer with EZH2 inhibitors would not constitute a unique technical features. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The mutations as listed in tables 1-9, 17-19 and figures 19-22;
	EZH2 inhibitors 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable (one for mutation and one of EZH2 inhibitor). The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627